DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed on November 30, 2022.  Applicant has amended claim 1, canceled claims 7-8 and added claims 17-24.  Currently, claims 1-6, 9-13, 17-24 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 101 rejections of claims 1-6, 9-13 are maintained in light of applicant’s amendments in light of applicant’s amendments to claim 1.  
The 35 U.S.C. 103 rejections of claims 1-6, 9-13 are withdrawn in light of applicant’s amendments in light of applicant’s amendments to claim 1.  Applicant’s amendments necessitated the new grounds for this rejection.  

Response to Arguments

Applicant’s remarks submitted on 11/30/22 have been considered but are not persuasive.  
Applicant argues on p. 7 of the remarks that the 101 rejection is improper.  Examiner disagrees.  Applicant does not provide any specific arguments in regards to why this rejection is improper.  Examiner refers applicant to the updated 101 rejection below.  
Applicant argues on p. 7 of the remarks that the 103 rejection is improper.  Examiner disagrees.  Applicant argues on p. 8 that Briem does not teach the amended language.  Applicant argues that the Briem at para [0045] shows only a share registry and an e-wallet but not an equity double accounting module or a monetary double accounting module.  Examiner disagrees and notes the share registry accomplishes both of these actions by being updated with share purchases are updated in the share registry and e-wallet account shows the transactions being debited and credited.  Therefore, the 103 rejections are maintained.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9-13, 17-24 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system).  Claims 1-6, 9-13, 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 recites the abstract idea of providing real-time equity planning information for a corporation by storing core records pertaining to an incorporated legal entity and wherein core records for a particular equity transaction are stored in association with underlying equity transaction documents for the incorporated legal entity and reflect stock holdings of the incorporated legal entity by any individual or entity wherein the accounting module further comprises an equity double accounting module, and wherein the equity accounting module is configured to subtract a number of shares from a share account of the incorporated legal entity whenever a same number of shares is added to a share account of an individual or entity and wherein the accounting module further comprises a monetary double accounting module for tracking of monetary accounts and wherein the monetary double accounting module is configured to make a debit to a monetary account of the individual or entity when a credit is made to a monetary account of the incorporated legal entity.  The claims are directed to a type of management of financial assets for a corporation.   The first prong of Step 2A is satisfied because the claims are abstract because the claims are the claims are certain methods of organizing human activity including fundamental economic practices and commercial interactions.  Applicant’s claims show record management (organizing) of stock shares (fundamental economic practices) for a corporation (human activity).   The second prong of Step 2A is satisfied because the judicial exception is not integrated into a practical application because the claims (the judicial exception and any additional elements individually or in combination such as an equity database, an accounting module, an output processing module and providing real-time information) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception.  These limitations at best are merely implementing an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Step 2B is satisfied because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as an equity database, an accounting module, an output processing module and providing real-time information (as evidenced by para [0098]-[0107] of applicant’s own specification) are well understood, routine and conventional in the field.   Dependent claims 2, 4-6, 9-13, 17-24 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing wherein the equity database is configured to reflect all stock holdings of the incorporated legal entity by any individual or entity and  wherein each of the core records reflects an issuance of shares in the incorporated legal entity to a particular entity or person and  wherein a stock option grant document includes, as metadata, one or more of: a date an option grant was awarded; an incentive or non-qualified type of options; a number of shares granted; a price per share; a number of shares exercised; a vested number and an unvested number of shares; identification of options canceled; a total number of shares outstanding; an exercisable number of shares and wherein a stock option grant document includes one of: a stock grant document; a stock certificate; a simple agreement for future equity (SAFE); a keep it simple security (KISS); a convertible debt note; or a stock purchase agreement and wherein the accounting module further comprises an equity double accounting module coupled to a monetary double accounting module, the monetary double accounting module configured to receive messages from the equity double accounting module to transfer monies from a cash account of an individual to a cash account of the incorporated legal entity for a stock option exercise and wherein the output processing module is configured to output a capitalization tablet of the incorporated legal entity in Hypertext Markup Language (HTML) or spreadsheet format, and wherein the capitalization table accurately reflects equity holdings by all investors in the incorporated legal entity at a time of generation of the capitalization table and wherein the output processing module is a next round planner for understanding a potential impact of raising a new round of funding for the incorporated legal entity and wherein the output processing module is an exit scenario planner, the exit scenario planner configured to receive growth scenario assumptions as additional user input and configured to calculate valuations of the incorporated legal entity and wherein the output processing module is configured to enable interactive modeling of investor pro rata investment rights and wherein the underlying share issuance documents are configured to be viewable in a paginated view and wherein the accounting module receives instructions to process the particular issuance of shares from an authenticated user, and wherein the authenticated user is authenticated based on core records for the incorporated legal entity and , wherein the equity double accounting module is separate from, but interoperates with, the monetary double accounting module and wherein the underlying equity transaction documents are an equity exercise agreement between an individual and the incorporated legal entity, executed on, and stored in, the system and wherein the equity double accounting module is configured to check that the number of shares subtracted from the share account of the incorporated legal entity is equal to the same number of shares is added to a share account of an individual or entity and wherein the monetary double accounting module is configured to check that an amount of the debit to the one account is equal to an amount of the credit to the another account and wherein the equity database and the accounting module are configured to enable an equity transaction to be performed verifiably, such that the share account of the incorporated legal entity, the share account of the individual or entity, the monetary account of the individual or entity, and the monetary account of the incorporated legal entity are made to be up to date as part of a single transaction and wherein the equity database is configured to reflect all stock holdings of the incorporated legal entity by any individual or entity.  Dependent claim 3, 11-12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as wherein human-readable documents in Portable Document Format (PDF) format are stored in association with the core records and wherein the output processing module is configured to output in an interactive format (as evidenced by para [0098]-[0107] of applicant’s own specification) are well understood, routine and conventional in the field.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6, 9-13, 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Papa et al. (US 9,286,403 B2) (hereinafter Papa) in view of Dickstein et al. (US 7,418,414 B2) (hereinafter Dickstein) in view of Briem (US 2014/0052598 A1).

Claim 1:
Papa, as shown, discloses the following limitations of claim 1:
A system for providing real-time equity planning information for a corporation, comprising: an…database storing core records pertaining to a incorporated legal entity in a computer system (col 10, line 21 to col 11, line 26, core records are managed which includes documents with tags for equity grants and col 1, line 65 to col 2, line 15, "In one embodiment, a system may be disclosed for organizing, managing, and reporting data relating to a corporate entity, comprising at least one database configured to store a document record and a core record, the document record relating to a corporate action, the core record stored with the document record; a business logic module, coupled to the at least one database; and at least one document template stored in the at least one database and comprising instructions for generating, at the business logic module, a document based on the core record, the core record further comprising a value reflecting human-readable information to be incorporated into the generated document, the core record further comprising a provenance of the value for allowing the business logic module to assess validity of the value at a given time by evaluating where the value was originated, the business logic module thereby enabling the system to verifiably generate documents that reflect a present state of the corporate entity." showing use of database for storing records);
an accounting module coupled to the database (col 21, line 35 to col 22, line 8, " In addition to creating documents incorporating the company, the creation of a new bank account in the name of the company may facilitate the issuance of stock. In some embodiments, creation of a new bank account may be initiated by the system, as follows. A bank may enable the system to create accounts and to initiate transfers of funds among accounts, in some embodiments. For example, the system may send a request to the bank electronically, including the name of the corporate entity. In some embodiments, the request may be part of the workflow or process that is invoked when the user requests the creation of a new corporate entity. In other embodiments, the request may be invoked when a user specifically requests the creation of a bank account. In some embodiments, the user may specifically indicate which bank is requested to be used for the new account. The request may be sent via the Internet using HyperText Transport Protocol (HTTP), using JavaScript Object Notation (JSON), in some embodiments, or via another comparable method that is compatible with systems operated by the bank. The name of the corporate entity may be retrieved from the document record for the incorporation document for the corporation. The identification of the specific document record to be retrieved may be performed by the operation of the workflow or process stored within the system, in some embodiments. Other information may be included in the request in some embodiments, such as the corporation's tax ID number (e.g., EIN) or other information as required by the bank. In some embodiments, the bank may immediately acknowledge receipt of the request; in other embodiments, the bank may respond only when the bank account has been created. Once the bank receives the request from the system to create an account in the name of the corporation, the bank may perform the necessary steps to create the account, and may send a response back to the system. In some embodiments, the response may include parameters such as the new bank account number in the name of the corporate entity, the routing number of the bank that relates to the new account, or other parameters. The response may be in a similar format as the request, e.g., HTTP/JSON, or it may be via email, or via another means or protocol."); and 
an output processing module (col 31, line 7-15, "Graphical user interface 209 may provide a visual interface to business operating system 201; the user interface 209 may appear in a web browser and may combine results and outputs from multiple parts of business operating system 201 into a single outputted HTML page. In some embodiments, the HTML page may contain functionality as well, such as input validation functionality performed in JavaScript, in order to provide higher-quality data to the underlying system."),
wherein core records in the database reflect an actual issuance of shares, and, the database is configured to reflect stock holdings of the incorporated legal entity by any individual or entity (col 13, line 30-40, "In some embodiments, once any core record is recorded, entity stakeholders can receive reports about many aspects of the entity. These can be simple event reminders such as a looming 83(b) filing deadline or as complex as creating the representations and warranties during a merger and acquisition. A non-trivial example of reports are the stock ledger and capitalization table. Because the system captures founder stock grants, preferred shares (via financing) and stock option plan grants, it has all of the information required to compute both of those reports.").
Papa, however, do not specifically disclose an equity database.  In analogous art, Dickstein discloses the following limitations:
equity database (claim 11, " wherein the equity ownership structure of the company stored in the database is representative of the company's complete equity ownership structure")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Papa with Dickstein because utilizing an equity database can enable more effective syncing and communication of such equity data for a company (see Dickstein, col 1, line 15-47).           
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system to organize corporate capitalization and securities as taught by Dickstein in the system for reporting data to a corporate entity of Papa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Papa and Dickstein do not specifically disclose wherein the accounting module further comprises an equity double accounting module, and wherein the equity double accounting module is configured to subtract a number of shares from a share account of the incorporated legal entity whenever a same number of shares is added to a share account of an individual or entity.  In analogous art, Briem discloses the following limitations:
wherein the accounting module further comprises an equity double accounting module, and wherein the equity double accounting module is configured to subtract a number of shares from a share account of the incorporated legal entity whenever a same number of shares is added to a share account of an individual or entity (see para [0045], "This disclosure further provides that value documents are securities, securities are shares, and the registry is a share registry. Additionally, this disclosure provides that a transfer instruction for ownership change is received from a central clearing institution or directly from the shareholder and the transfer instruction is matched with the registry entries and if the transfer instruction corresponds to the registry entries the transfer instruction is executed and the share registry is updated. And, this disclosure further provides that if a match is available, the share registry is updated by reducing the shares of the seller and adding the share purchase of the buyer to his holdings in the register, and the purchase price of the transaction is debited in the e-wallet account of the buyer and credited in the account of the sellers and the confirmation documents are sent to the seller and the buyer.")
wherein the accounting module further comprises a monetary double accounting module for tracking of monetary accounts, and wherein the monetary double accounting module is configured to make a debit to one account whenever a credit is made to another account (see para [0045], "This disclosure further provides that value documents are securities, securities are shares, and the registry is a share registry. Additionally, this disclosure provides that a transfer instruction for ownership change is received from a central clearing institution or directly from the shareholder and the transfer instruction is matched with the registry entries and if the transfer instruction corresponds to the registry entries the transfer instruction is executed and the share registry is updated. And, this disclosure further provides that if a match is available, the share registry is updated by reducing the shares of the seller and adding the share purchase of the buyer to his holdings in the register, and the purchase price of the transaction is debited in the e-wallet account of the buyer and credited in the account of the sellers and the confirmation documents are sent to the seller and the buyer.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Papa and Dickstein with Briem because including such accounting enables an easier way for owners to trade securities without an exchange (see Briem, [0006]-[0012]).             
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for real-time trading and purchasing of value documents as taught by Briem in the Papa and Dickstein combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 2:
	Further, Papa discloses the following limitations:
wherein the equity database is configured to reflect all stock holdings of the incorporated legal entity by any individual or entity (col 16, line 54-64, "These core records are also used to generate board and shareholder resolutions that may be approved by the board and stockholders as defined by the corresponding legal process. Once the approvals are gathered, the system tags the documents as approved, pushes relevant core records from the documents into entity records that track all stock incentive plans. The successful execution of creating a stock incentive plan now enables the entity to execute processes related to granting stock to employees and consultants pursuant to the approved plan. ")

	Claim 3:
	Further, Papa discloses the following limitations:
wherein human-readable documents in Portable Document Format (PDF) format are stored in association with the core records (col 2, line 43-44, "The generated document may be a portable document format (PDF) document.")

	Claim 4:
	Further, Papa discloses the following limitations:
wherein each of the core records reflects an issuance of shares in the incorporated legal entity to a particular entity or person (col 31, line 51-62, "Multiple tags may be associated with a single document. In some embodiments, the tags may have a hierarchical structure to facilitate search and retrieval. Certain tags may be special; for example, the “active” tag indicates to the system that a document is legally in effect, and may be automatically updated when a new document is created or when an older document is superseded; also, entity records may be associated with documents as tags, in some embodiments. Superseding of a document may be quickly determined by the system performing a search for the type of document, e.g., “stock option plan,” to find all documents with a particular type for a particular entity record.")

	Claim 5:
	Further, Papa discloses the following limitations:
wherein a stock option grant document includes, as metadata, one or more of: a date an option grant was awarded; an incentive or non-qualified type of options; a number of shares granted; a price per share; a number of shares exercised; a vested number and an unvested number of shares; identification of options canceled; a total number of shares outstanding; an exercisable number of shares (col 10, line 55 to col 11, line 14, "Tags may store various information about a document in a human-readable text format. For example, the “active” tag could be applied to a document once it becomes legally effective. As another example, the tag “certificate of incorporation” could be applied to a document to assign a certain document type. Once a tag is applied, it may be used to search for and retrieve one or more documents. For example, using these two tags in combination, the active certificate of incorporation document could be retrieved. Tags may be used to create a searchable hierarchy of documents. For example, the tag “governance” may be applied to all documents pertaining to corporate governance functions. Additionally, the more specific tag “governance: formation” may be applied to all documents pertaining to corporate entity formation. The system will store both “governance” and “governance: formation” when only the latter tag is assigned. This allows the system to quickly allow search and retrieval of all governance-related documents. As another example, the tag “equity grant” represents a generic term pertaining to stock grants, while more specific tags may be assigned to properly relect types of stock grants, such as “equity grant: incentive stock option,” “equity grant: non-qualified option,” and “equity grant: restricted stock award.” Tags may be applied at the time a document is made, or at a later date, such as when a document becomes active or inactive. Tags may be applied at the time a document is made, or at a later date, such as when a document becomes active or inactive.")

Claim 6:
	Further, Papa discloses the following limitations:
wherein a stock option grant document includes one of: a stock grant document; a stock certificate; a simple agreement for future equity (SAFE); a keep it simple security (KISS); a convertible debt note; or a stock purchase agreement (col 18, line 30-51, "Once this document is signed, causing the bylaws to be adopted and the directors to be appointed, additional documents may be generated. Using information from the system about founders and authorized shares, and input requested at this step from the administrative user, the system may generate a founder's agreement for assigning stock to each of the founders. Using information from the entity record and from the founder's agreement, the system may generate stock certificate forms for issuance of stock. Next, the system may use available information regarding the founders' shareholdings to generate a founder's stock restriction agreement. Next, the system may generate a consent in lieu of the first meeting of the board of directors for approving the founder's stock restriction agreement, the stock certificates, the share subscription letter, and the founder's agreement. Next, the system may request signatures from each of the directors. Once all documents are signed, the documents may be updated with effective dates, and the share subscription letter vesting information may be updated. Finally, the system may await evidence that the founders paid to purchase their shares of stock, upon which time the option exercise information is noted as active.")

Claim 9:
	Further, Papa discloses the following limitations:
wherein the accounting module further comprises an equity double accounting module coupled to a monetary double accounting module, the monetary double accounting module configured to receive messages from the equity double accounting module to transfer monies from a cash account of an individual to a cash account of the incorporated legal entity for a stock option exercise (col 26, line 9-50, "In some embodiments, the system may be enabled to initiate transfer of funds from each of the recipients of a stock grant to the company's bank account, in some embodiments. Initiating transfer of funds in this way may be performed as follows. According to the operation of a workflow as defined by the system, a recipient of a stock grant may be notified that he or she is required to make payments to the company in order to purchase the stock grant, in some embodiments. In some embodiments, the notification may be omitted. In some embodiments, individual grantees may specify their preferences and/or information about the bank accounts which they hold, in order to enable the transfer of funds. In other embodiments, the grantees may be enabled to notify the system when the funds have been transferred. When the workflow is configured to request information about bank accounts directly from grantees, the system may use the information received from the grantees about their personal bank accounts, together with information about any bank accounts in the name of the corporation, including bank accounts created at the initiation of the system, to request, of the bank, a transfer of funds from each grantee's bank account to the bank account of the system, in some embodiments. The workflow may be configured to retrieve, from appropriate document records defined by the workflow, the initial stock price or relevant option price of the corporation and the number of shares/options being transferred. The workflow may then multiply the price with the number of shares and/or options, and may then request the transfer of the appropriate amount of funds from the grantee's account to the corporation's account from the bank, in some embodiments. The transfer of funds may be specifically authorized by the grantees using the system, in some embodiments. In some embodiments, cryptographic security may be employed between the system and the bank's systems. In some embodiments, cryptographic signing may be used to authorize the system to perform the transfer. In some embodiments, the authorization may take the form of a document, and may be stored as a document record in the data store, with the document records including various entity records including the amount authorized, the bank account number of the grantee, the bank account number of the grantor (i.e., the corporation), and/or other entity records.")

Claim 10:
Further, Papa discloses the following limitations:
wherein the output processing module is configured to output a capitalization tablet of the incorporated legal entity in Hypertext Markup Language (HTML) or spreadsheet format, and wherein the capitalization table accurately reflects equity holdings by all investors in the incorporated legal entity at a time of generation of the capitalization table (col 13, line 30-40, "(100) In some embodiments, once any core record is recorded, entity stakeholders can receive reports about many aspects of the entity. These can be simple event reminders such as a looming 83(b) filing deadline or as complex as creating the representations and warranties during a merger and acquisition. A non-trivial example of reports are the stock ledger and capitalization table. Because the system captures founder stock grants, preferred shares (via financing) and stock option plan grants, it has all of the information required to compute both of those reports." and col 28, line 10-30, " The worker tier may execute sub-tasks, such as rendering documents, executing processes, requesting data from database tier 106, and sending emails, in some embodiments. The sub-tasks may execute at the worker tier as threads, processes, or via another processing abstraction that is capable of being processed in parallel. The sub-tasks may involve one or more requests for data from other servers or network nodes. Rendering documents may cause portions of documents to be rendered to text, Hypertext Markup Language (HTML), partial HTML (HTML snippets), JavaScript, JSON, Portable Document Format, the ReportLab report markup language (RML), or another format. Rendering documents may also involve combining data stored in core records with data stored in or generated by document templates, as described above. In some embodiments, reports, including reports generated by ReportLab from RML, and including audit reports and logs, may be generated. In some embodiments, documents may be generated based on user input and then sent back to the app tier 103 for authentication by the authentication tier 107.")

Claims 11-13:
Papa does not specifically disclose wherein the output processing module is a next round planner for understanding a potential impact of raising a new round of funding for the incorporated legal entity.  In analogous art, Dickstein discloses the following options:
wherein the output processing module is a next round planner for understanding a potential impact of raising a new round of funding for the incorporated legal entity, and wherein the output processing module is configured to output in an interactive format (col 10, line 14-38, "The database administration system 302 of the present invention can also use the data stored in the database 324 to make projections about possible future actions of the company, called "What If" information. These "What If" reports can use a planned future action of the company and, taking into account the current capitalization structure of the company, determine the results of those actions. These planned future actions could be entered via the web interface, shown in FIG. 11. Some of these planned future actions include proposed financings, option pool increases, dilution analysis, valuation step-up analysis, share price analysis, pro-rata investment analysis, and new share issuance analysis. In a further embodiment, other reports are available to the company, such as stock reports, option reports, transactional activities, management reports on option pool budget, variance analyses, and other analysis tools. In one embodiment, these reports can be accessed via the web by the company, or by accounting professionals and the venture capital community. In an embodiment for public companies, the system can calculate the earnings per share, using data about the option shares, the employee stock purchase plan shares, and other share information retrieved from the transfer agent. Custom notes can be added to these reports as required. In an additional embodiment, individuals and entities are grouped together logically.")
wherein the output processing module is an exit scenario planner, the exit scenario planner configured to receive growth scenario assumptions as additional user input and configured to calculate valuations of the incorporated legal entity and stock holdings for investors in the incorporated legal entity based on the growth scenario assumptions, and wherein the output processing module is configured to output in an interactive format (col 10, line 14-38, where what if reports are scenarios and the reports are using projections which are assumptions to perform analysis) 
wherein the output processing module is configured to enable interactive modeling of investor pro rata investment rights (col 10, line 14-38, reports include pro-rata analysis)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system to organize corporate capitalization and securities as taught by Dickstein in the system for reporting data to a corporate entity of Papa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 17:
Papa does not specifically disclose wherein the underlying share issuance documents are configured to be viewable in a paginated view.  In analogous art, Dickstein discloses the following limitations:
wherein the underlying share issuance documents are configured to be viewable in a paginated view (col 5, line 54 to col 6, line 19, showing web interface to track stocks)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system to organize corporate capitalization and securities as taught by Dickstein in the system for reporting data to a corporate entity of Papa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 18:
	Further, Papa discloses the following limitations:
wherein the accounting module receives instructions to process the particular issuance of shares from an authenticated user, and wherein the authenticated user is authenticated based on core records for the incorporated legal entity (col 26, line 9-50, especially "In some embodiments, cryptographic security may be employed between the system and the bank's systems. In some embodiments, cryptographic signing may be used to authorize the system to perform the transfer. In some embodiments, the authorization may take the form of a document, and may be stored as a document record in the data store, with the document records including various entity records including the amount authorized, the bank account number of the grantee, the bank account number of the grantor (i.e., the corporation), and/or other entity records."))

	Claims 19, 22:
Papa and Dickstein do not specifically disclose wherein the equity double accounting module is separate from, but interoperates with, the monetary double accounting module.  In analogous art, Briem discloses the following limitations:
wherein the equity double accounting module is separate from, but interoperates with, the monetary double accounting module (see para [0042]-[0044], "And the disclosure further provides that after the e-wallet account is opened reconciliation with the share registry is performed and thereafter the e-wallet, the share registry and the exit account are all interconnected and trading may be performed. The disclosure further provides that when the e-wallet account is opened and activated the buyer may enter order details via a communications network. This disclosure further includes that the value document owners are registered by recording their first name, family name, address and date of birth. The disclosure further includes that the buyer defines the exit account by providing his first name, family name, address and date of birth, and the exit account is verified by checking this data supplied by the buyer against a database of a credit validation company. And the disclosure further provides that if more than one person with the same first name is recorded in the database of the credit validation company a further age check is performed, and if the credit validation company verifies the age of the account holder, the account opening of the e-wallet account is executed. This disclosure further includes that validated and checked orders are entered in an order book, where all buy and sell orders are consolidated for a specific price and if orders for the same price are already placed, the earlier order for the same price is first executed, then the later one. And the disclosure provides that if the order is a buy order, it is checked whether in the e-wallet there is sufficient funds and the corresponding funds are blocked, or if the order is a sell order, a check against the holdings of the seller takes place and part of the holdings corresponding to the sell order is blocked during the lifespan of the order.")
wherein the monetary double accounting module is configured to check that an amount of the debit to the one account is equal to an amount of the credit to the another account (see para [0095], "the share registry is updated by reducing the shares of the seller and adding the share purchase of the buyer to his holdings in the share register. The purchase price of the transaction is debited in the account of the buyer and credited in the account of the seller and two confirmations, one for the seller and one for the buyer, are sent via e-mail to each involved party.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for real-time trading and purchasing of value documents as taught by Briem in the Papa and Dickstein combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 20-21, 24:
	Further, Papa discloses the following limitations:
wherein the underlying equity transaction documents are an equity exercise agreement between an individual and the incorporated legal entity, executed on, and stored in, the system (col 17, line 22-33, "The system may allow stakeholders to delegate access to documents or to act on their behalf for a particular process or kind of process, e.g., equity grants. An individual may decide they want to delegate their execution rights to sign personal documents to their lawyer. A corporate officer may decide to delegate his or her signing authority for a particular process to another officer. Since the execution of that document within the process is performed in the same system that is storing the delegation agreement, the system can track the lineage of the authority of the signature. This lineage can be done readily since the process, stakeholder rights, document generation and execution are all performed in one integrated system.")
wherein the equity double accounting module is configured to check that the number of shares subtracted from the share account of the incorporated legal entity is equal to the same number of shares is added to a share account of an individual or entity (col 26, line 51 to col 27, line 5, "the system may have the ability to verify payment by looking for received funds in corporate account, and/or the ability to verify repurchase payment by looking at outgoing transfers from company to shareholders.")
wherein the equity database and the accounting module are configured to enable an equity transaction to be performed verifiably, such that the share account of the incorporated legal entity, the share account of the individual or entity, the monetary account of the individual or entity, and the monetary account of the incorporated legal entity are made to be up to date as part of a single transaction (col 17, line 22-33, showing an integrated system for agreement and document execution)
wherein the equity database is configured to reflect all stock holdings of the incorporated legal entity by any individual or entity (col 10, line 21 to col 11, line 26, core records are managed which includes documents with tags for equity grants and col 1, line 65 to col 2, line 15, "In one embodiment, a system may be disclosed for organizing, managing, and reporting data relating to a corporate entity, comprising at least one database configured to store a document record and a core record, the document record relating to a corporate action, the core record stored with the document record; a business logic module, coupled to the at least one database; and at least one document template stored in the at least one database and comprising instructions for generating, at the business logic module, a document based on the core record, the core record further comprising a value reflecting human-readable information to be incorporated into the generated document, the core record further comprising a provenance of the value for allowing the business logic module to assess validity of the value at a given time by evaluating where the value was originated, the business logic module thereby enabling the system to verifiably generate documents that reflect a present state of the corporate entity." showing use of database for storing records and col 16, line 54-60, "These core records are also used to generate board and shareholder resolutions that may be approved by the board and stockholders as defined by the corresponding legal process. Once the approvals are gathered, the system tags the documents as approved, pushes relevant core records from the documents into entity records that track all stock incentive plans.")


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20030187771 A1
US 20030069822 A1
US 20110231199 A1
US 20190259038 A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624